435 F.2d 1309
John Charles THOMAS, Appellant,v.Arthur J. SILLS.
No. 18745.
United States Court of Appeals, Third Circuit.
Submitted on Briefs November 20, 1970.
Decided December 3, 1970.

Appeal from the United States District Court for the District of New Jersey; Anthony T. Augelli, Judge.
John C. Thomas, pro se.
Eugene T. Urbaniak, Trenton, N. J. (George F. Kugler, Jr., Atty. Gen. of New Jersey, Joseph T. Maloney, Deputy Atty. Gen., Trenton, N. J., on the brief), for appellee.
Before HASTIE, Chief Judge, and McLAUGHLIN and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The judgment of the court below will be affirmed upon the opinion of Chief Judge Augelli, D.C., 320 F.Supp. 979.